         Case 1:16-cr-00522-RJS Document 1824 Filed 08/02/21 Page 1 of 1




UNITED STATES DISTRICT COURT
SOUTHERN DISTRICT OF NEW YORK


 UNITED STATES OF AMERICA


         -v-
                                                          No. 16-cr-522-43 (RJS)
                                                                 ORDER
 LAURENCE KEITH ALLEN,

                              Defendant.


RICHARD J. SULLIVAN, Circuit Judge:

         IT IS HEREBY ORDERED THAT Defendant’s sentencing, which was originally

scheduled for August 3, 2021 at 2:00 p.m., shall be postponed for one hour and take place on

August 3, 2021 at 3:00 p.m.

SO ORDERED.

Dated:         August 2, 2021
               New York, New York
                                                 ___________________________
                                                 RICHARD J. SULLIVAN
                                                 UNITED STATES CIRCUIT JUDGE
                                                 Sitting by Designation
